EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview and subsequent email correspondence with Richard Finkelstein on June 8, 2022.

The specification of the application has been amended as follows:
 
[0013] Now referring to FIG. 3, FIG. 4 and FIG. 5 an embodiment of an apparel item 300 is illustrated. Apparel item 300 may comprise a front side 310 that comprises a plurality of sensory objects 360 affixed to the front side 310. As shown in FIG. 4, an overlay 320 may be placed over the front side 310 to hide the plurality of sensory object 360 and to define openings for a person to access the plurality of sensory objects 360. As illustrated in FIG. 5, the apparel item 300 may comprise a hood [[430]] 330. The hood, or in some embodiments, a collar (such as collar 280 of FIG. 2) may comprises an absorbent layer of a material. For example, the hood [[430]] 330, or a portion of the hood such as an outer edge, may comprise an outer layer of cloth that resembles a conventional outer edge but includes an inner core that is comprised of an absorbent material. The inner core may be a different material than the outer layer. The inner core may include one or more of a mixture of air-laid paper, superabsorbent polymers and/or a super absorbent fabric that absorbs 10 times its' weight in under 2 seconds such as, but not limited to, ZORB®, that may hold more liquid and dispense it quicker than conventional fabrics. In some embodiments the outer shell and the inner core may both be comprised of a super absorbent fabric that may absorb 10 times its' weight in under 2 seconds.

The claims of the application (see claims submitted April 12, 2022) have been amended as follows:

	Claims 11 and 21 are canceled.

(Currently Amended) A garment comprising: 
an outer layer including a front half and a rear half, the front half and the rear half defining an inside area; 
an inner layer disposed between the front half and the rear half, the inner layer and the front half defining a sensory area separate from the inside area and between the front half and the inner layer; 
a plurality of sensory objects affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer; and 
one or more openings configured to allow a person's arms and hands to move from the inside area to an area exterior to the garment and then into the sensory area to access the plurality of sensory objects, wherein the inner layer extends at least half a length of the garment as measured from a topmost point of the garment to a bottommost point of the garment, and wherein the one or more openings are configured for [[a]] the person's arms and hands to move from the inside area to access the plurality of sensory objects disposed in the sensory area while permitting respective intermediate portions of the person’s arms to remain exterior to the garment.

6.	(Currently Amended) The garment of claim 5, wherein the one or more fabric pieces are square or rectangular shaped and are sewn to the inner layer along at least one side of the  one or more fabric pieces to the inner layer to form a flap.

10.	(Currently Amended) A garment comprising: 
an outer layer including a front half and a rear half, the front half and the rear half defining an inside area; 
an inner layer disposed between the front half and the rear half, the inner layer and front half defining a sensory area separate from the inside area and between the front half and the inner layer; 
a string of beads affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer; 
one or more openings configured to allow a person's arms and hands to move from the inside area to an area exterior to the garment and then into the sensory area to access the string of beads disposed in the sensory area and affixed to the inner layer  between the front half and the inner layer; and 
one or more fabric pieces comprising different textures than the inner layer, the one or more fabric pieces being affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer, wherein the inner layer extends at least half a length of the garment as measured from a topmost point of the garment to a bottommost point of the garment, and the one or more openings are configured for [[a]] the person's arms and hands to move from the inside area to access  the sensory area while permitting respective intermediate portions of the  person’s arms to remain exterior to the garment.

12.	(Currently Amended) The garment of claim 10, further comprising a plurality of buttons affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer.

13.	(Currently Amended) The garment of claim 10, wherein the one or more fabric pieces are square or rectangular shaped and are sewn to the inner layer along at least one side of  the one or more fabric pieces to the inner layer to form a flap.

14.	(Currently Amended) The garment of claim 10, further comprising one or more sequins affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer.

17.	(Currently Amended) A garment comprising: 
an outer layer including a front half and a rear half, the front half and the rear half defining an inside area; 
an inner layer disposed between the front half and the rear half that extends at least half a length of the garment as measured from a topmost point of the garment to a bottommost point of the garment, the inner layer and front half defining a sensory area separate from the inside area and between the front half and the inner layer; 
a string of beads affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer; [[and]] 
one or more square or rectangular shaped fabric pieces comprising different textures than the inner layer, the one or more square or rectangular shaped fabric pieces being affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer, wherein the one or more square or rectangular shaped fabric pieces are sewn to the inner layer along at least one side of the  one or more square or rectangular shaped fabric pieces to the inner layer to form a flap; and 
one or more openings configured to allow a person's arms and hands to move from the inside area to an area exterior to the garment and then into the sensory area to access the string of the beads and the one or more square or rectangular shaped fabric pieces disposed in the sensory area and affixed to the inner layer  between the front half and the inner layer; 
wherein  the one or more openings are configured for [[a]] the person's arms and hands to move from the inside area to access  the sensory area while permitting respective intermediate portions of the  person’s arms to remain exterior to the garment.

18.	(Currently Amended) The garment of claim 17, further comprising a plurality of buttons affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer.

19.	(Currently Amended) The garment of claim 17, further comprising one or more sequins affixed to the inner layer and disposed in the sensory area defined between the front half and the inner layer.

	Claims 1, 3-10, and 12-20 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Johnson (US 2015/0273178) teaches a garment having a front half and rear half defining an inside area and another layer forming a front pocket that includes textured material and/or other fidgets for user sensory comfort.  Heath (US 2017/0014595) teaches a panel having a plurality of various sensory objects attached for user interaction.  However, neither Johnson nor Heath teach the claimed arrangement of a front half, a rear half, and an inner layer to form the required areas and, additionally, do not teach wherein the inner layer extends at least half a length of the garment as measured from a topmost point of the garment to a bottommost point of the garment.  The closest prior art, Johnson, teaches a front pocket having a sensory object, but the inner layer is not formed between the front half and rear half.  Additionally, the front pocket (i.e., the sensory area) of Johnson does not extend the required length.  That said, even if another garment having the required pocket length were found, any modification of such a garment to include the sensory objects of Heath therein would constitute hindsight reconstruction of the claimed invention based on Applicant’s disclosure, as Heath does not teach or suggest the incorporation of the sensory panel of Heath within the structure of a garment.  Accordingly, claims 1, 3-10, and 12-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MARCHEWKA whose telephone number is (571) 272-4038. The examiner can normally be reached M-F: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON T OSTRUP can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW R MARCHEWKA/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732